Per Curiam.
Defendant, found guilty by a district court jury of aggravated assault, Minn. St. 609.225, subd. 1, and sentenced to imprisonment according to law, contends on this appeal from an order denying post-conviction relief that his trial counsel did not adequately represent him in that he failed to use a prior allegedly inconsistent statement to impeach the key prosecution witness’s testimony. We affirm the order.
The witness’s prior statement was not, as defendant alleges, inconsistent with the witness’s trial testimony. We therefore have no difficulty in rejecting defendant’s contention that his trial counsel did not adequately represent him.
Affirmed.